431 Pa. 160 (1968)
Commonwealth
v.
Hoffman, Petitioner.
Supreme Court of Pennsylvania.
August 22, 1968.
Before BELL, C.J., MUSMANNO, JONES, COHEN, EAGEN, O'BRIEN and ROBERTS, JJ.
*161 Richard U.T. Hoffman, appellant, in propria persona.
Jerome T. Foerster, Assistant District Attorney, and LeRoy S. Zimmerman, District Attorney, for Commonwealth, appellee.
OPINION PER CURIAM, August 22, 1968:
The petition for allowance of appeal is granted. The order of the Superior Court is vacated, and the record is remanded to the Court of Oyer and Terminer of Dauphin County for appointment of counsel on appeal to the Superior Court in accordance with the dissenting opinion of Judge SPAULDING in Commonwealth v. Hoffman, 212 Pa. Superior Ct. 206, 240 A. 2d 384 (1968) (HOFFMAN, J. and HANNUM, J., joined in this opinion). See also Commonwealth v. Walters, 431 Pa. 74, 79, n.4, 244 A. 2d 757, 761, n.4 (1968); Pa. R. Crim. P. 1503.